
	
		I
		112th CONGRESS
		2d Session
		H. R. 5473
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on frit rings composed of
		  dysprosium oxide, dysprosium monosilicate, and mullite.
	
	
		1.Frit rings composed of
			 dysprosium oxide, dysprosium monosilicate, and mullite
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Frit rings composed of dysprosium oxide, dysprosium
						monosilicate, and mullite (CAS Nos. 12161–58–9, 235–295–7, 1302–93–8,
						215–113–2, 1308–87–8, and 215–164–0) (provided for in sub-heading
						8539.90.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
